                                           Case 3:21-cv-04995-JCS Document 7 Filed 08/10/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT
                                   5                           NORTHERN DISTRICT OF CALIFORNIA
                                   6
                                         DEANDRE L. LAFAYETTE,
                                   7                                                      Case No. 21-cv-04995-JCS (PR)
                                                       Plaintiff,
                                   8
                                                 v.                                       ORDER OF DISMISSAL
                                   9
                                         WARDEN,
                                  10
                                                       Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          In response to a letter sent by plaintiff, the Clerk of the Court opened a federal civil
                                  14   rights action. Plaintiff since has sent the Court a letter in which states he never meant to
                                  15   initiate a civil rights suit, but rather to initiate a habeas action. (Dkt. No. 6.) Because
                                  16   plaintiff never intended to initiate a civil rights action, the Court will grant his request to
                                  17   voluntarily dismiss this matter pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i).
                                  18          This action is DISMISSED. The Clerk shall close the file. No filing fee is due.
                                  19          IT IS SO ORDERED.
                                  20   Dated: August 10, 2021
                                                                                           _________________________
                                  21
                                                                                               JOSEPH C. SPERO
                                  22                                                          Chief Magistrate Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
